10

ll

12

13

14

15

16

17

18

19

20

21

22

23

Case 2215-cv-01175-RSL Document 58~3. F;Eleci 01/23/19 Page l of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

YESENlA PACHECO, et al.

plaintiff No. C15-1175-RSL

V.
UNITED sTATEs oF AMERICA, +BRQPQSED¥ORDER

Defendants.

 

 

Defendant has filed an Unopposed Motion for a Stay of the Entire Case in Light

of Lapse of Appropriations, in Which the Defendant seeks a stay of all deadlines, including the
trial deadline, commensurate with the duration of the lapse in appropriations for the United
States Department of Justice.

//

//

ORDER - l UNITED sTATES ATTORNEY
(C15-1175-RSL) 1201 Pacif'lc Avenue, Suite 700
Tacoma,Washington 98402
(253] 428-3800

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2115-cV-Oll75-RSL Document 58~1 F'»iled 01/23/19 Page 2 of 2

The Court, having reviewed the pleadings and materials in this case, it is hereby
ORDERED that:

Defendant’s Motion for a Stay of the Entire Case in Light of Lapse oprpropriations is
GRANTED. All pending deadlines, including the trial deadline, for the above-captioned case
are hereby STAYED and all deadlines are hereby EXTENDED commensurate With the
duration of the lapse in appropriations The Government is responsible for notifying the Court

once appropriations have been received.

*lh »-`__.
DATEDrhis “'37' day of \\M‘“““'j| ,2019.
/MI CQAM.!(

ROBERT S. LASNIK
United States District Judge

Presented by:

BRLAN T. MORAN
United States Attomey

/s/ Patrl'cia D. Gugin

PATRICIA D. GUGIN, WSBA # 43458
Assistant United States Attomey

1201 Paciflc Avenue, Suite 700
Tacoma, WA 98402

Telephone No. (253) 428-3800

Fax No. (253) 428-3805

E-mail: pat.gugin@usdoj .gov

Attorneysfor Defendam

ORDER - 2 UNITED STATES ATTORNEY
(C15-1175-RSL) 1201 Paci{ic Avenue, Suite 700
Tacnma, Washington 98402
(253) 428-3800

 

